Beck, P. J.
1. Where a veteran! who served in the world war received a sum of money as compensation for disability attributable to the service, and invested a part of the sum so received in a lot of land in the City of Atlanta, and the sum thus derived from his compensation was only a part of the purchase-price of the lot in question, and in subsequent years the property has declined in value until it is worth much less than it was when purchased, and the taxable value of the property is consequently less than when it was purchased, the veteran is entitled to a proportionate abatement of the amount of taxes which would have been due upon the lot of land had it remained of the same value as when purchased, but he is not entitled to have the entire amount derived from his compensation paid him by the Government deducted from the amount of the value of the property after its decline in value.
2. Applying the ruling that there should only have been a proportionate deduction from the amount of taxes which would have been due had the property not declined in value, the court below did not err in refusing an
injunction. Judgment affirmed.

All the Justices ooneur.